Opinion by
Mr. Justice Gbeen,
This is an appeal from an order of the court below making absolute a rule to open a judgment of the plaintiffs against the defendants. After the judgment was opened the cause was tried on its merits, and a verdict was rendered in favor of the defendants upon which judgment for defendants was accordingly entered. An appeal from that judgment having been taken to this Court, we have considered it and in an opinion just filed we have affirmed the judgment, ante, p. 620. That being so it follows that the order to open the judgment in the court below must be affirmed.
Order affirmed.